Citation Nr: 1101429	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a cervical (neck) 
injury.  

2. Entitlement to service connection for acid reflux.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 
1987, December 1990 to June 1991, January 2003 to August 2003, 
and October 2004 to December 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

After the RO issued the final statement of the case (SOC) in June 
2009, the Veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence submitted 
by the Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the Veteran.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  The Veteran's representative provided 
a waiver of review by the agency of original jurisdiction in July 
2010.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claims of service 
connection for a cervical injury and acid reflux.    

Cervical Injury

The Veteran claims that he currently suffers from a cervical 
disability as a result of a cervical muscle strain that he 
incurred while in service.  

The Veteran's service treatment records include a January 1987 
Naval Hospital Emergency Room report.  The report showed that the 
Veteran was experiencing a gradual onset of neck pain for the 
past couple of days.  The doctor diagnosed the Veteran with a 
cervical muscle sprain.  Additionally, on the February 1998 
enlistment examination, the examiner noted that the Veteran had 
postural lordosis.  However, the remainder of the Veteran's 
service treatment records are void of any additional reports of 
neck pain or injury. 

In the June 2010 Travel Board Hearing, the Veteran stated that he 
had continued problems with neck pain.  The Veteran's wife stated 
that she would rub biofreeze into the Veteran's neck to help with 
the pain.  Additionally, the Veteran stated that he never saw a 
doctor for his neck condition because he would just be informed 
to take Ibuprofen.  Therefore, the Veteran self-medicated for his 
neck pain.    

The Board acknowledges that in March 2009, the Veteran was 
afforded a VA examination of the spine.  The examiner diagnosed 
the Veteran with a mild loss of normal cervical lordosis and a 
minimal C6-C7 degenerative disc disease.  Additionally, the 
examiner noted that the Veteran had an otherwise normal spine.  
Furthermore, the examiner noted that other than the initial 1987 
report of neck pain in service, there were no other 
documentations or evidence of any ongoing chronic condition.  
Moreover, the examiner stated that given the lack of evidence of 
any continuity of symptomatology, and other evidence of any 
ongoing neck condition, the Veteran's current neck condition was 
less likely than not caused by or a result of the service 
incurred cervical muscle strain.  However, the examiner failed to 
discuss the Veteran's lay evidence of continuity of 
symptomatology when offering his opinion as to etiology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination must consider lay evidence of in-service incurrence 
or continuity of symptomatology since service).  Therefore, since 
the Veteran is competent to testify to chronicity of 
symptomatology, this matter should be considered by the examiner 
in the discussion.

Additionally, based on the evidence of record, the Board finds 
that additional development is necessary in order to give the 
Veteran every consideration with respect to the present appeal.  
Specifically, in the January 2009 Notice of Disagreement and the 
June 2009 VA Form 9, the Veteran indicated that he had ongoing 
treatment from a chiropractor for his neck injury.  No records 
from the Veteran's chiropractor have been obtained.  The Board 
must remand this case in order for these records to be associated 
with the Veteran's claims file.  Accordingly, an addendum opinion 
is needed to address any outstanding treatment records and the 
Veteran's report of continuity of symptomatolgy.  

Acid Reflux

The Veteran claims that he currently suffers from acid reflux, 
which he incurred when he was deployed in Iraq.  

On the April 2006 Medical History Report, the Veteran reported 
that he was experiencing frequent indigestion and heartburn.  
Additionally, he reported that he experienced these symptoms two 
to three times a week.  

The VA outpatient treatment records show that the Veteran started 
to seek treatment for acid reflux in March 2009, three years 
after being discharged from service.  Furthermore, the Veteran 
stated that the acid reflux was contributing to his lack of sleep 
at night. 

In the June 2010 Travel Board Hearing, the Veteran stated that 
the onset of his acid reflux was when he was in the Reserves.  
Specifically, he stated that he was activated, in support of 
Operation Iraqi freedom, and deployed to Iraq.  Additionally, the 
Veteran stated that he had no incidents of acid reflux prior to 
his deployment.  Furthermore, the Veteran stated that his acid 
reflux prevents him from sleeping at night.  Lastly, the Veteran 
stated that he did not seek treatment for his acid reflux because 
he worked the twelve hour night shift, and did not want spend all 
morning at sick call and not get any sleep. 

Additionally, the Veteran submitted an opinion letter from his 
private physician in July 2010.  The private physician noted that 
he reviewed the Veteran's available medical records, including 
the doctors own notes.  The doctor concluded that it is at least 
as likely as not that the Veteran's acid reflux was connected to 
his military service.  The doctor based his opinion on his 
education, experience, and familiarity with the case.  

A medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary opinions."  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other 
words, it must provide "sufficient detail" to enable the Board to 
make a "fully informed evaluation."  Id.  In addition, the weight 
of a medical opinion is diminished insofar as it is ambivalent; 
the basis of the opinion is not stated; it is based on an 
inaccurate factual premise; or it is based on an examination of 
limited scope.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (where opinion relied heavily or entirely on Veteran's 
recitation of his own medical history); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993) (where specialist in arthritis and 
rheumatology opined as to etiology of mental illness); Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (where opinion was based on 
Veteran's own uncorroborated history of wartime events); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative 
value depends on physician's personal examination of the patient, 
together with physician's knowledge and skill).

In this case, the private physician's opinion letter provided no 
rationale.  Moreover, the letter does not indicate whether the 
private physician has specialized training in this type of 
disorder.  For these reasons, the Board finds that another 
opinion is warranted before a decision can be rendered.

Additionally, although the Veteran provided competent reports of 
continuity of symptomatology that he was being treated for acid 
reflux, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
the Veteran's condition.  As noted above, although the Veteran 
reported frequent indigestion and heartburn, the condition was 
not definitively diagnosed at that time.  Accordingly, and in 
light of subsequent VA treatment for his condition, it remains 
unclear to the Board whether the Veteran's currently diagnosed 
acid reflux was incurred in service or related to any in-service 
event, disease, or injury.  A medical opinion regarding an 
etiology of the Veteran's acid reflux is therefore necessary to 
make a determination in this case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA 
examination should be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1)	The AMC should contact the Veteran and 
request that he provide the name and address 
of his chiropractor, in order to obtain the 
treatment records.  After obtaining any 
necessary releases, the RO should attempt to 
associate all relevant identified records 
with the Veteran's claims file.  All efforts 
to obtain these records must be documented in 
the claims folder.  The appellant should also 
be offered the opportunity to submit any 
private records in support of his claim.

2)	After the foregoing development has been 
performed, the AMC should forward the 
Veteran's claims folder to the VA examiner 
who conducted the March 2009 examination.  If 
that examiner is not available, forward the 
claims folder to another VA medical doctor 
for review of the file and associated 
etiological opinions.  An additional 
examination is not necessary unless the 
examiner feels that an examination is needed 
to properly address the requested opinion.  
The claims folder should be reviewed by the 
VA examiner and the examiner's report should 
reflect that the claims folder was reviewed. 

In an addendum, the examiner should reconcile 
the opinion with all other evidence of 
record, in particular the June 2010 hearing 
transcript that show the Veteran's reports of 
continuity of symptomatolgy, and any 
outstanding treatment records, to include 
chiropractic treatment.  Specifically, the 
examiner should opine as to whether it is at 
least as likely as not that any current 
cervical spine disability had its onset in 
service or is otherwise related to any aspect 
of service.  A complete rationale should be 
provided for any opinion expressed in a 
legible report.

3)	Additionally, the AMC should arrange for the 
Veteran to undergo a VA examination for acid 
reflux with an appropriate specialist.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's acid reflux had its onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should consider the 
private doctor's opinion, and the June 2010 
hearing transcript that discussed reports of 
continued symptomatolgy.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


